                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOSEPHINE L. DEGROOT,

                   Plaintiff,
                                                    Case No. 19-cv-1492-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 7)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. On October 17, 2019, the

court ordered the plaintiff to file an amended motion for leave to proceed

without prepaying the filing fee, dkt. no. 5, and the plaintiff has filed that

amended motion, dkt. no. 7.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, not married, and she has no dependents she is

                                          1
responsible for supporting. Dkt. No. 7 at 1. The only income the plaintiff lists is

$192 per month in “Food Assistance,” and her only expenses are $192 a month

in other household expenses. Id. at 203. The plaintiff does not own a home, a

car, or any other property of value, and she has no cash on hand or in a

checking/savings account. Id. at 3-4. The plaintiff states, “I am living with a

friend for free right now, otherwise I would be homeless, living at a shelter. I get

soap, shampoo, and razors from the food pantry and homeless service center. I

am not on the lease for my friend’s apartment.” Id. at 4. The plaintiff has

demonstrated that she cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff has filed this district’s form complaint, which states that she

was denied benefits by the Commissioner, that she was disabled during the

time period included in this case, and that the Commissioner’s unfavorable

conclusions and findings of fact in denying benefits to the plaintiff are not

                                          2
supported by substantial evidence and/or are contrary to law and regulation.

Dkt. No. 1 at 3. At this early stage in the case, and based on the information in

the plaintiff’s complaint, the court concludes that there may be a basis in law

or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 7.

      The court DENIES as moot the plaintiff’s first motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 28th day of October, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
